**
Exhibit 10.2
FIRST AMENDMENT TO CREDIT AGREEMENT
               THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of October 8,
2010 (this “Amendment”), is by and among BLACK BOX CORPORATION OF PENNSYLVANIA,
a Delaware corporation, and NORSTAN, INC., a Minnesota corporation, as Borrowers
(collectively, the “Borrowers”), BLACK BOX CORPORATION, a Delaware corporation
(the “Parent”), the other guarantors to the Credit Agreement (as hereinafter
defined) (together with the Parent, the “Guarantors”), the lenders parties to
the Credit Agreement (the “Lenders”) and CITIZENS BANK OF PENNSYLVANIA, a
Pennsylvania banking association, as administrative agent for the Lenders (in
such capacity, the “Agent”).
W I T N E S S E T H:
               WHEREAS, the Borrowers, the Guarantors, the Lenders and the Agent
are parties to a Third Amended and Restated Credit Agreement, dated as of
January 30, 2008 (the “Credit Agreement”), pursuant to which the Lenders have
agreed, on the terms and subject to the conditions described therein, to make
Loans to the Borrowers; and
               WHEREAS, the Borrowers have requested the Lenders and the Agent
to make certain changes to the Credit Agreement; and
               WHEREAS, the Required Lenders and the Agent are willing to amend
the Credit Agreement as set forth below; and
               WHEREAS, capitalized terms used herein and not otherwise defined
shall have the meanings assigned to them in the Credit Agreement;
               NOW, THEREFORE, in consideration of the premises and of the
mutual covenants herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:
               SECTION 1. Certain Amendments to Credit Agreement. The Credit
Agreement is hereby amended as follows:
               1.1. Section 1.01 of the Credit Agreement is hereby amended by
adding thereto, in appropriate alphabetical sequence, a new definition of the
term “Joint Venture Investment”, to read as follows:
               “Joint Venture Investment” shall mean an investment by a Loan
Party or a Subsidiary of a Loan Party in a Person, which Person will not upon
such investment be a Subsidiary of a Loan Party and which Person is in the same
business as a Loan Party or a Subsidiary of a Loan Party or a related business
(whether such investment is in the form of a loan or advance to such Person, the
acquisition or other ownership (beneficially or of record) of stock, bonds,
notes or other securities of or partnership (general or limited) or limited
liability company interest in, or the making of any capital contribution to or
other investment in, such Person), which investment is made pursuant to a
written agreement and which is not an investment in securities which are listed
for trading on any established trading market.

 



--------------------------------------------------------------------------------



 



               1.2. The definition of the term “Affiliate” contained in
Section 1.01 of the Credit Agreement is hereby amended to read in its entirety
as follows:
               “Affiliate” of a Person (the “Specified Person”) shall mean any
Person which directly or indirectly controls, or is controlled by, or is under
common control with, the Specified Person. For purposes of the preceding
sentence, “control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise. In addition to, and notwithstanding the generality of, the foregoing
two sentences, each Person in which a Loan Party or a Subsidiary of a Loan Party
has made a Joint Venture Investment shall be deemed, solely for purposes of
Section 7.13, to be an Affiliate of such Loan Party or Subsidiary, as the case
may be.
               1.3. Section 6.01(e) of the Credit Agreement is hereby amended by
adding at the end thereof a new sentence, to read as follows:
The Loan Parties shall include in each Quarterly Compliance Certificate
furnished under Section 6.01(d) the aggregate amount of Joint Venture
Investments as of the last day of the relevant fiscal quarter, calculated in
accordance, and showing compliance, with Section 7.08(c).
               1.4.. Section 7.06 of the Credit Agreement is hereby amended by
deleting the word “and” at the end of clause (f) of such Section, adding the
word “and” at the end of clause (g) of such Section, and inserting at the end of
such Section a new clause (h), to read as follows:
               (h) Guaranty Equivalents of Indebtedness of any Person in which a
Loan Party or a Subsidiary of a Loan Party has an outstanding Joint Venture
Investment, in an aggregate amount, for all such Guaranty Equivalents, which
does not cause Section 7.08(c) to be violated.
               1.5 Section 7.07 of the Credit Agreement is hereby amended by
deleting the word “and” at the end of clause (c) of such Section, adding the
word “and” at the end of clause (d) of such Section, and inserting at the end of
such Section a new clause (e), to read as follows:
               (e) Guaranty Equivalents of Indebtedness of any Person in which a
Loan Party or a Subsidiary of a Loan Party has an outstanding Joint Venture
Investment, in an aggregate amount, for all such Guaranty Equivalents, which
does not cause Section 7.08(c) to be violated.
               1.6. Section 7.08(a) of the Credit Agreement is hereby amended to
read in its entirety as follows:
               (a) Capital contributions to, the purchase of interests in, and
other investments in any Loan Party and any Subsidiary of a Loan Party
(including without limitation a Person that will become a Subsidiary of a Loan
Party upon the consummation of such investment), including the repurchase by
Parent of its own capital stock;

-2-



--------------------------------------------------------------------------------



 



               1.7. Section 7.08(c) of the Credit Agreement is hereby amended to
read in its entirety as follows:
               (c) So long as no Event of Default or Potential Default shall
have occurred and be continuing or shall occur after giving effect thereto (and
the Agent shall have received substantially contemporaneous notice of the
consummation thereof), Joint Venture Investments in an aggregate cumulative
(from October 1, 2010) amount then outstanding which, when added (without
double-counting) to the outstanding amount at the time in question of Guaranty
Equivalents referred to in Section 7.06(h), does not exceed $25,000,000. For
purposes of this Section 7.08(c), an outstanding amount of a Joint Venture
Investment shall be equal to the fair market value of such Joint Venture
Investment when made (but not less than the consideration paid therefor), less
any amounts received for or on account of such Joint Venture Investment,
including, but not limited to, any repayments, dividends, distributions or sale
proceeds; provided that the outstanding amount of any Joint Venture Investment
shall not be reduced to less than zero.
               1.8. .Section 7.11(a) of the Credit Agreement is hereby amended
to read in its entirety as follows:
               (a) Any Acquisition (as defined herein) that satisfies the
following conditions: (i) no Event of Default or Potential Default shall have
occurred and be continuing or shall occur after giving effect to such
Acquisition; (ii) such Acquisition is of a Person in the same or similar line of
business as any Loan Party or any Subsidiary of a Loan Party or of assets useful
in the business of any Loan Party or any Subsidiary of a Loan Party; (iii) after
giving effect to such Acquisition, the unused availability under the Revolving
Credit Commitments, in the aggregate, is greater than $20,000,000; and (iv) if
the consideration payable in connection with such Acquisition exceeds
$50,000,000, the consent of the Required Lenders shall have been received;
               1.9. Section 7.11 of the Credit Agreement is hereby further
amended by redesignating clause (b) as clause (c) and by adding the following as
Section 7.11(b):
               (b) Joint Venture Investments permitted by Section 7.08(c); and
               1.10. Section 7.12 of the Credit Agreement is hereby amended by
deleting the word “and” at the end of clause (b) of such Section, adding the
word “and” at the end of clause (c) of such Section, and inserting at the end of
such Section a new clause (d), to read as follows:
               (d) any Joint Venture Investment.
               SECTION 2. Conditions to Effectiveness.
               2.1. This Amendment shall become effective upon (a) the execution
by the Borrowers, the Guarantors, the Required Lenders and the Agent, and
delivery to the Agent, of this Amendment and (b) receipt by the Agent of such
other certificates, corporate documents and other documents as the Agent may
request and (c) the payment by the Borrowers to the Agent for the accounts of
the respective Lenders which have signed this Agreement on or prior to
October 20, 2010, a fee in an amount equal to twenty basis points times the
Revolving Credit Committed Amount of the applicable Lender.

-3-



--------------------------------------------------------------------------------



 



               SECTION 3. Miscellaneous.
               3.1. Effect of Amendment. The Credit Agreement, as amended by
this Amendment, is in all respects ratified, approved and confirmed and shall,
as so amended, remain in full force and effect.
               3.2. Confirmation of Guaranty. Each of the Guarantors reaffirms
the terms and conditions of the Loan Documents executed by it and acknowledges
and agrees that such Loan Documents remain in full force and effect and are
hereby ratified, reaffirmed and confirmed.
               3.3. Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to the conflict of law principles thereof.
               3.4. Counterparts. This Amendment may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.
[Signatures begin on Next Page]

-4-



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT WITH
BLACK BOX CORPORATION ET AL.
               IN WITNESS WHEREOF, the parties hereto, by their officers
thereunto duly authorized, have executed and delivered this Amendment as of the
date first above written.

              BORROWERS:

BLACK BOX CORPORATION OF PENNSYLVANIA
      By:   /s/ Michael McAndrew         Name:    Michael McAndrew       
Title:    Vice President, Secretary and
 Treasurer          NORSTAN, INC
      By:   /s/ Michael McAndrew         Name:    Michael McAndrew       
Title:    Vice President, Secretary and
 Treasurer          GUARANTORS:

BLACK BOX CORPORATION and each of
the DOMESTIC SUBSIDIARIES listed on Annex A attached hereto and made a part
hereof
      By:   /s/ Michael McAndrew         Name:    Michael McAndrew       
Title:    Secretary           of Black Box Corporation and of each
 of the Domestic Subsidiaries listed on
 Annex A hereto   

-5-



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT WITH
BLACK BOX CORPORATION ET AL.

              AGENT:

CITIZENS BANK OF PENNSYLVANIA
      By:   /s/ Debra L. McAllonis         Name:    Debra L. McAllonis       
Title:    Senior Vice President          BANKS:

CITIZENS BANK OF PENNSYLVANIA
      By:   /s/ Debra L. McAllonis         Name:    Debra L. McAllonis       
Title:    Senior Vice President          WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Michael J. Gigler         Name:    Michael J. Gigler       
Title:    Senior Vice President          PNC BANK, NATIONAL ASSOCIATION,
      By:   /s/ D.W. Riefner         Name:    D.W. Riefner        Title:  
 S.V.P.   

-6-



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT WITH
BLACK BOX CORPORATION ET AL.

              U. S. BANK NATIONAL ASSOCIATION
      By:   /s/ Kenneth R. Fieler         Name:    Kenneth R. Fieler       
Title:    Assistant Vice President          BANK OF AMERICA, N. A.
      By:   /s/ Sandra Guerrieri         Name:    Sandra Guerrieri       
Title:    Vice President          KEYBANK NATIONAL ASSOCIATION
      By:   /s/ David A. Wild         Name:    David A. Wild        Title:  
 Vice President          FIFTH THIRD BANK
      By:   /s/ Jim Janovsky         Name:    Jim Janovsky        Title:    Vice
President   

-7-



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT WITH
BLACK BOX CORPORATION ET AL.

              WELLS FARGO BANK, N. A.
      By:   /s/ Joseph J. Bianchin III         Name:    Joseph J. Bianchin III 
      Title:    Vice President          THE BANK OF NEW YORK MELLON
      By:   /s/ Carl S. Tabacjar, Jr.         Name:    Carl S. Tabacjar, Jr.   
    Title:    Vice President          PEOPLE’S UNITED BANK
      By:   /s/ Francis J. McGinn         Name:    Francis J. McGinn       
Title:    SVP          TD BANK, N.A.
      By:   /s/ Maria Willner         Name:    Maria Willner        Title:  
 SVP   

-8-



--------------------------------------------------------------------------------



 



Annex A to First Amendment to Credit Agreement
GUARANTORS
ACS Communications, Inc.
ACS Dataline, LP
ACS Investors, LLC
ACS Partners, LLC
ACS Dataline of the Northwest, Inc.
ADS Telecom, Inc.
Advanced Communications Corporation
Advanced Network Technologies, Inc.
American Telephone Wiring Company
Atimco Network Services, Inc.
B & C Telephone, Inc.
BB Technologies, Inc.
BBox Holding Company
BCS II, LLC
Black Box Network and Electrical Services, Inc.
Black Box Network Services, Inc. - Government Solutions
Cable Consultants, Incorporated
CBS Technologies Corp.
Comm Line, Inc.
Communication Contractors, Inc.
Data Communications 2000, Inc.
Datel Communications, Inc.
Delaney Telecom, Inc.
DESIGNet, Inc.
FBS Communications, L.P.
Integrated Cabling Systems, Inc.
Jet Line Communications, Inc.
K & A Communications, Inc.
Koncepts Communications of L.I., Corp.
Michael Electric, Inc.
Midwest Communications Technologies, Inc.
Midwest Electronics and Communications, Inc.
Milgo Holdings Canada, LLC
Mutual Telecom Services Inc.
Network Communications Technologies, Inc.
NextiraOne California L.P. (executed on behalf of NextiraOne California L.P. by
Norstan
   Communications, Inc., its general partner
NextiraOne Federal, LLC
NextiraOne New York, LLC
NextiraOne, LLC
Norstan Canada Inc.
Norstan Communications, Inc.
Norstan Financial Services, Inc.
Norstan International, Inc.
Nortech Telecommunications Inc.

 



--------------------------------------------------------------------------------



 



Nu-Vision Technologies, Inc.
Nu-Vision Technologies, LLC
NXO Installation, LLC
Quanta Systems, LLC
R & D Services, Inc.
Scottel Voice & Data, Inc.
Teldata Corporation
Telefuture Communications Ltd.
Todd Communications, Inc.
UCI Communications LLC
U.S. Premise Networking Services, Inc.
Vibes Technologies, Inc.

-10-